DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16, 18-20, and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the path".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the defined path".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the selected amount".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19-20 recites the limitation "the circular user interface element", “the respective circular user interface”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the transfer".  There is insufficient antecedent basis for this limitation in the claim.

Claim 31 recites the limitation "the magnitude", “the currently selected value”, “the maximum numerical value”, and “the first threshold”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Damme et al. (“Van Damme” Pub. No. US 2018/0107372) and Robinson et al. (“Robinson”, Pub. No. US 2019/0095883).
	Per claim 1, Van Damme teaches an electronic device, comprising: a display; one or more input devices; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
displaying, on the display, a selection user interface for selecting a numerical value, wherein the selection user interface includes: a plurality of indicators corresponding to numerical values,  and a selection indicator for moving among the plurality of indicators (figs. 3-4, 15, 22; [0041]);

in response to detecting the user input directed to the selection user interface: in accordance with a determination that the user input caused the selection indicator to transition to a location corresponding to a first indicator, displaying, on the display, an amount corresponding to the first numerical value ([0041]; [0043]; [0053]);
in accordance with a determination that the user input caused the selection indicator to transition to a location corresponding to a second indicator, displaying, on the display, an amount corresponding to the second numerical value ([0041]; [0043]; [0053]);
Van Damme does not specifically teach a first indicator corresponding to a first numerical value, and a second indicator corresponding to a second numerical value and in accordance with a determination that the user input caused the selection indicator to transition to a location that does not correspond to an indicator of the plurality of indicators, displaying, on the display, a numerical value based on the location of the selection indicator that does not correspond to an indicator of the plurality of indicators.
However, Robinson teaches a first indicator corresponding to a first numerical value, and a second indicator corresponding to a second numerical value and in accordance with a determination that the user input caused the selection indicator to transition to a location that does not correspond to an indicator of the plurality of indicators, displaying, on the display, a numerical value based on the location of the selection indicator that does not correspond to an indicator of the plurality of indicators ([0156]-[0159]). Therefore, it would have been obvious to one of ordinary skill in the art or before the effective filing date of the claimed invention to include the teaching of Robinson in the invention of Van Damme in order to provide the user 
Per claim 2, the modified Van Damme teaches the electronic device of claim 1, wherein the numerical values correspond to an amount of computer storage for which data is stored onto the computer storage (Van DAmme, [0022]; [0034]; [0036]).  
Per claim 3, the modified Van Damme teaches the electronic device of claim 2, wherein the numerical value that is selected via the selection user interface corresponds to a portion of the amount of computer storage for which data is stored onto the computer storage, wherein data corresponding to the portion of the amount of computer storage is to be deleted from the computer storage (Van DAmme, [0022]; [0034]; [0036]; which show transferring of a money amount  of a computer storage such as an amount of Checking Account, or an amount of  Saving Account etc. It is noted a portion of the amount of storage is being deleted when transferred out of a storage account). 
Per claim 4, the modified Van Damme teaches the electronic device of claim 1, wherein the numerical values correspond to an amount of financial resources that have been used to make purchases (Van Damme, [0022]; [0036]; [0049]; Robinson, [0156]-[0159]).
Per claim 5, the modified Van Damme teaches the electronic device of claim 4, wherein the numerical value that is selected via the selection user interface corresponds to a portion of the amount of financial resources that have been used to make purchases, wherein the portion of the amount of financial resources is to be restored to a use quota that is set for using the financial resources (Van Damme, [0022]; [0036]; [0049]; Robinson, [0156]-[0159]).  
Per claim 6, the modified Van Damme teaches the electronic device of claim 1, wherein: the first numerical value corresponds to a minimum value selectable via the selection user 
Per claim 7, the modified Van Damme teaches the electronic device of claim I, wherein the plurality of indicators further includes a third indicator corresponding to a maximum value selectable via the selection user interface (Van Damme, figs. 3-4, 15, 22, [0041]; [0043]; [0053]; [0064]; Robinson, [0156]-[0159]).
Per claim 8, the modified Van Damme teaches the electronic device of claim 1, wherein the plurality of indicators further includes a fourth indicator corresponding to a fourth numerical value that is between the first numerical value and the second numerical value, wherein the fourth numerical value corresponds to a full transfer amount of transfers of a first type but does not include a full transfer amount of transfers of a second type (Van Damme, figs. 3-4, 15, 22, [0036];  [0041]; [0043];[0046]; [0049]; [0053]; [0064]; Robinson, [0156]-[0159]).
Per claim 29, the modified Van Damme teaches the electronic device of claim 1, wherein the second numerical value is greater than the first numerical value, wherein the plurality of indicators corresponding to numerical values further includes a third indicator corresponding to a fourth numerical value that is greater than the second numerical value and an intermediate indicator corresponding to an intermediate numerical value, and wherein: in accordance with a determination that an amount of space between a value corresponding to the first indicator and a value corresponding to the second indicator is above a threshold size, displaying the intermediate indicator between the first indicator and the second indicator in the selection user interface along the defined path, wherein the intermediate numerical value is greater than the first numerical value and less than the second numerical value (Van Damme, figs. 3-4, 15, 22, [0036];  [0041]; st  indicator: min amount, and 2nd indicator: an intermediate step right after min amount). 
Per claim 30, the modified Van Damme teaches the electronic device of claim 1, the one or more programs further including instructions for: displaying the plurality of indicators along a defined path in the selection user interface, wherein: the defined path includes a first point corresponding to a minimum numerical value, a second point corresponding to a maximum numerical value, and a plurality of points along the path that correspond to numerical values ranging from the minimum numerical value to the maximum numerical value, and the second point corresponding to the maximum numerical value is the same without regard to the current maximum numerical value; and the maximum numerical value corresponds to a balance of a transfer account (Van Damme, figs. 3-4, 15, 22, [0036];  [0041]; [0043];[0046]; [0049]; [0053]; [0064]; Robinson, [0156]-[0159]),.  
Per claim 31, the modified Van Damme teaches the electronic device of claim 1, the one or more programs further including instructions for: in response to detecting the user input directed to the selection user interface snapping the currently selected value to a value selected based on the magnitude of the maximum numerical value and the user input, including: in 

Claim 32-33 are rejected under the same rationale as claim 1.

Claims 9-10, 21, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Damme et al. (“Van Damme” Pub. No. US 2018/0107372),  Robinson et al. (“Robinson”, Pub. No. US 2019/0095883), and Fridman et al. (“Fridman”, Pub. No. US 2012/0136781).

Per claim 9, the modified Van Damme teaches the electronic device of claim 1, wherein the plurality of indicators further includes a fifth indicator corresponding to a fifth numerical value that is greater than a minimum value selectable via the selection user interface and less than a maximum value selectable via the selection user interface (Van Damme, figs. 3-4, 15, 22, [0036];  [0041]; [0043];[0046]; [0049]; [0053]; [0064]; Robinson, [0156]-[0159]), but does not specifically teach wherein the fifth numerical value corresponds to a first transfer amount which, when made over a first duration of time, satisfies a maximum transfer amount within the first duration of time. 

Per claim 10, the modified Van Damme teaches the electronic device of claim 9, wherein the plurality of indicators further includes a sixth indicator corresponding to a sixth numerical value that is greater than the minimum value selectable via the selection user interface and less than the fifth numerical value, wherein the sixth numerical value corresponds to a second transfer amount which, when made over a second duration of time, satisfies a maximum transfer amount within the second duration of time, wherein the second duration of time is longer than the first duration of time (Van Damme, figs. 3-4, 15, 22, [0036];  [0041]; [0043];[0046]; [0049]; [0053]; [0064]; Robinson, [0156]-[0159]; Fridman, [0034]; [0035]; [0070]).  
Per claim 21, the modified Van Damme does not specifically teach the electronic device of claim 1, the one or more programs further including instructions for: displaying, in the user interface, a first affordance for proceeding with an operation of a first type at a present time and a second affordance for proceeding with the operation of the first type at a future time.  However, Fridman teaches displaying, in the user interface, a first affordance for proceeding with an operation of a first type at a present time and a second affordance for proceeding with the operation of the first type at a future time (fig. 4A and 4B; [0034]; [0035]; [0070]). Therefore, it would have been obvious to one of ordinary skill in the art or before the 
Per claim 25, the modified Van Damme teaches the electronic device of claim 21, the one or more programs further including instructions for: while displaying the second affordance for proceeding with the operation of the first type at the future time, detecting a selection of the second affordance; in response to detecting the selection of the second affordance, displaying, on the display, a scheduling user interface for scheduling an automatic future operation of the first type having a set numerical value; while displaying the scheduling user interface, detecting a user input directed to changing a future date for proceeding with the operation of the first type; and while detecting the user input directed to changing the future date, updating a displayed time-based numerical value accumulation amount based on the selected future date (Van Damme, figs. 3-4, 15, 22, [0036];  [0041]; [0043];[0046]; [0049]; [0053]; [0064]; Robinson, [0156]-[0159]; Fridman, fig. 4A and 4B; [0034]; [0035]; [0070]).  
Per claim 26, the modified Van Damme The electronic device of claim 21, the one or more programs further including instructions for: displaying, in the user interface, a third affordance for entering a balance reduction amount using a displayed keypad; while displaying the third affordance for entering a balance reduction amount using a displayed keypad, detecting a user selection of the third affordance; and in response to detecting the user selection of the third affordance, displaying, a keypad user interface that can be used to enter a balance reduction amount that cannot be selected using the selection indicator (Van Damme, figs. 3-4, 15, 22, [0036];  [0041]; [0043];[0046]; [0049]; [0053]; [0064]; Robinson, [0156]-[0159]; Fridman, fig. 4A and 4B; [0034]; [0035]; [0039]; [0070]).  


Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Damme et al. (“Van Damme” Pub. No. US 2018/0107372),  Robinson et al. (“Robinson”, Pub. No. US 2019/0095883), and Kotler et al. (“Kotler”, Pub. No. US 2013/0019204).
Per claim 11, the modified Van Damme teaches the electronic device of claim 1, but does not teach the one or more programs further including instructions for: in response to detecting the user input causing the selection indicator to transition on the selection user interface: in accordance with a determination that the user input caused the selection indicator to transition to a location that is within a predefined threshold distance of a respective indicator of the plurality of indicators, selecting a value corresponding to the respective indicator as the selected value; and in accordance with a determination that the user input caused the selection indicator to transition to a location that is not within the predefined threshold distance of any of the plurality of indicators, selecting a value that corresponds to the location and does not correspond to any of the plurality of indicators as the selected value.  
However, Kotler teaches one or more programs further including instructions for: in response to detecting the user input causing the selection indicator to transition on the selection user interface: in accordance with a determination that the user input caused the selection indicator to transition to a location that is within a predefined threshold distance of a respective indicator of the plurality of indicators, selecting a value corresponding to the respective indicator as the selected value; and in accordance with a determination that the user input caused the selection indicator to transition to a location that is not within the predefined threshold distance 
Per claim 19, the modified Van Damme teaches the electronic device of claim 1, wherein: the selection user interface includes a user interface element that is at least partly curved (Van Damme, figs. 23-25, which show a partly curved slider control that is a defined path of a circular interface), but does not teach the selection indicator can be dragged along a defined path of the circular user interface element, and the plurality of indicators are displayed along the defined path of circular user interface element. However, Kotler teaches the selection indicator can be dragged along a defined path of the circular user interface element, and the plurality of indicators are displayed along the defined path of circular user interface element (fig. 3; [0035]; [0036]). Therefore, it would have been obvious to one of ordinary skill in the art or before the effective filing date of the claimed invention to include the teaching of Kotler in the invention the modified Van Damme in order to provide the user with a circular slider interface to allow the user quickly selecting numerical value based on clockwise or counterclockwise swipe.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Damme et al. (“Van Damme” Pub. No. US 2018/0107372),  Robinson et al. (“Robinson”, Pub. No. US 2019/0095883), Kotler et al. (“Kotler”, Pub. No. US 2013/0019204), and Mhun et al. (“Mhun”, Pub. No. US 2018/0157395).
. 
Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Damme et al. (“Van Damme” Pub. No. US 2018/0107372), Robinson et al. (“Robinson”, Pub. No. US 2019/0095883), and Liu et al. (“Liu”, Pub. No. US 2018/0300101).
Per claim 13, the modified Van Damme teaches the electronic device of claim 1, but does not teach the one or more programs further including instructions for: in response to detecting the user input causing the selection indicator to transition between the first indicator and the second indicator, displaying, in a first portion of the path, visual feedback with a first color; and in response to detecting the user input causing the selection indicator to transition beyond the second indicator along the path, displaying, in the first portion and a second portion of the path, visual feedback with a second color different from the first color.  
However, Liu teaches instructions for: in response to detecting the user input causing the selection indicator to transition between the first indicator and the second indicator, displaying, 
Per claim 14, the modified Van Damme teaches the electronic device of claim 13, the one or more programs further including instructions for: while detecting the user input causing the selection indicator to continue transitioning along the defined path past the second indicator and towards a third indicator, displaying, in the first portion, the second portion, and a third portion of the defined path, visual feedback with a third color different from the first color and the second color (Van Damme, figs. 3-4, 15, 22, [0036];  [0041]; [0043];[0046]; [0049]; [0053]; [0064]; Robinson, [0156]-[0159]; Liu, [0026]; [0030]; [0043]; [0047]; [0053]).  
Per claim 15, the modified Van Damme teaches the electronic device of claim 13, the one or more programs further including instructions for: in accordance with a determination that the selection indicator is being moved along the defined path near the second indicator, displaying a transition of the visual feedback from the first color to the second color (Van Damme, figs. 3-4, 15, 22, [0036];  [0041]; [0043];[0046]; [0049]; [0053]; [0064]; Robinson, [0156]-[0159]; Liu, [0026]; [0030]; [0043]; [0047]; [0053]).
Per claim 16, the modified Van Damme teaches the electronic device of claim 15, the one or more programs further including instructions for: in accordance with a determination that the 
Per claim 17, the modified Van Damme teaches the electronic device of claim 1, but does not teach the one or more programs further including instructions for: in response to detecting the user input causing the selection indicator to transition on the selection user interface: 321 in accordance with the determination that the user input caused the selection indicator to transition to the location corresponding to the first indicator, displaying, in the selection indicator, a first type of graphical indicator; and in accordance with the determination that the user input caused the selection indicator to transition to the location corresponding to the second indicator, displaying, in the selection indicator, a second type of graphical indicator different from the first type.  
However, Liu teaches in response to detecting the user input causing the selection indicator to transition on the selection user interface: 321 in accordance with the determination that the user input caused the selection indicator to transition to the location corresponding to the first indicator, displaying, in the selection indicator, a first type of graphical indicator; and in accordance with the determination that the user input caused the selection indicator to transition to the location corresponding to the second indicator, displaying, in the selection indicator, a second type of graphical indicator different from the first type ([0026]; [0027]; [0028]; [0043]; [0047]; [0053]; [0070]).  Therefore, it would have been obvious to one of ordinary skill in the art or before the effective filing date of the claimed invention to include the teaching of Liu in the 
Per claim 18, the modified Van Damme teaches the electronic device of claim 1, including predetermined threshold amount such as min and max (Robinson fig. 13; [0156]-[0159], but does not specifically teach  the one or more programs further including instructions for: displaying, in the selection user interface, an alert, that includes information based on a currently selected value, wherein: in accordance with a determination that the value corresponds to a balance reduction amount that is less than a predetermined threshold amount, displaying, in the alert, an amount different from the selected amount that is determined based on the selected amount.  However, Liu teaches displaying, in the selection user interface, an alert, that includes information based on a currently selected value, wherein: in accordance with a determination that the value corresponds to a balance reduction amount that is less than a predetermined threshold amount, displaying, in the alert, an amount different from the selected amount that is determined based on the selected amount ([0026]; [0030]; [0043]; [0047]; [0053]). Therefore, it would have been obvious to one of ordinary skill in the art or before the effective filing date of the claimed invention to include the teaching of Liu in the invention the modified Van Damme in order to provide the user with enhance visual alert of a slider control with different colors based on the position of the slider.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Damme et al. (“Van Damme” Pub. No. US 2018/0107372), Robinson et al. (“Robinson”, Pub. No. US 2019/0095883), Kotler et al. (“Kotler”, Pub. No. US 2013/0019204), and Liu et al. (“Liu”, Pub. No. US 2018/0300101).

The modified Van Damme does not teach a visual feedback of a respective color selected based on the numerical value of the corresponding past operation of the first type. However, Liu teaches a visual feedback of a respective color selected based on the numerical value of the corresponding past operation of the first type ([0026]; [0030]; [0043]; [0047]; [0053]). Therefore, it would have been obvious to one of ordinary skill in the art or before the effective filing date of the claimed invention to include the teaching of Liu in the invention the modified Van Damme in order to provide the user with enhance visual alert of a slider control with different colors based on the position of the slider.
Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Damme et al. (“Van Damme” Pub. No. US 2018/0107372),  Robinson et al. (“Robinson”, Pub. No. US 2019/0095883), Fridman et al. (“Fridman”, Pub. No. US 2012/0136781), and Scott et al. (“Scott”, Pub. No. US 2017/0017958)
Per claim 22, the modified Van Damme teaches the electronic device of claim 21, the one or more programs further including instructions for: while displaying the first affordance for 
However, Scott teaches an authentication user interface for authorizing the transfer of a respective balance reduction amount ([0150]). Therefore, it would have been obvious to one of ordinary skill in the art or before the effective filing date of the claimed invention to include the teaching of Scott in the invention the modified Van Damme in order to prevent unauthorized financial transaction.
Per claim 23, the modified Van Damme teaches the electronic device of claim 22, wherein the selection user interface corresponds to a user interface for reducing a balance of a transfer account, wherein the first affordance is for proceeding with a balance reduction transfer in a respective balance reduction amount at the present time (Van Damme, figs. 3-4, 15, 22, [0036];  [0041]; [0043];[0046]; [0049]; [0053]; [0064]; Robinson, [0156]-[0159]). 
Scott further teach an indication of an available redeem balance corresponding to the transfer account that can be used towards the respective balance reduction amount (fig. 14C, 1422; [0184]).   Therefore, it would have been obvious to one of ordinary skill in the art or before the effective filing date of the claimed invention to include the teaching of Scott in the invention the modified Van Damme in order to allow the user to apply loyalty or reward for a financial transaction.
Per claim 24, the modified Van Damme teaches the electronic device of claim 23, the one or more programs further including instructions for: while displaying the authentication user interface, detecting a user selection of an affordance for selecting a default balance transfer .  
Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Damme et al. (“Van Damme” Pub. No. US 2018/0107372), Robinson et al. (“Robinson”, Pub. No. US 2019/0095883), Fridman et al. (“Fridman”, Pub. No. US 2012/0136781), and Morgan et al. (“Morgan”, Pub. No. US 2012/0203605). 

Per claim 27, the modified Van Damme teaches the electronic device of claim 21, but does not teach the one or more programs further including instructions for: subsequent to detecting a transfer of a balance reduction amount made via the user interface, displaying, on the display, a notification including a reminder to setup automatic future balance reduction transfers.  
However, Morgan teaches detecting a transfer of a balance reduction amount made via the user interface, displaying, on the display, a notification including a reminder to setup automatic future balance reduction transfers ([0089]). Therefore, it would have been obvious to one of ordinary skill in the art or before the effective filing date of the claimed invention to include the teaching of Morgan in the invention the modified Van Damme in order to greatly simplifying the bill paying process by tracking the consumer billing cycles and issuing reminders.

Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073.  The examiner can normally be reached on M-F: 6:30AM - 3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH T VU/Primary Examiner, Art Unit 2175